Citation Nr: 1410371	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by chronic fatigue as secondary to hepatitis C. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to hepatitis C. 

3.  Entitlement to service connection for migraine headaches as secondary to hepatitis C. 

4.  Entitlement to service connection for hypertension as secondary to hepatitis C.

5.  Entitlement to service connection for a cervical spine disability (claimed as cervical radiculitis) as secondary to hepatitis C. 

6.  Entitlement to service connection for a bilateral shoulder disability as secondary to hepatitis C. 

7.  Entitlement to service connection for a herniated disc of the lower back (also claimed as lumbago) as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from March 20 to July 24, 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2004 rating decision.  

The Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) in April 2009.  A transcript of the hearing is of record.

In December 2009, the Board denied the Veteran's claim as to all issues on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  



In a January 2011 Joint Motion for Remand (JMR), the parties agreed that the portion of the December 2009 Board decision, which held that the Veteran was not entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities; a disorder characterized by chronic fatigue; hypertension; migraine headaches; skin ulcers on the stomach (abdomen); a cervical spine disability; a bilateral shoulder disability; herniated disc of the lower back; chronic dizziness/disorientation; a disorder characterized by chest pains; and an acquired psychiatric disorder - on a direct basis- would not be disturbed.  Rather, it was the portion of the Board's decision which denied service connection for hepatitis C, and the aforementioned disabilities on a secondary basis, that should be vacated.  

In February 2011, the Court partially vacated the Board's decision, and remanded the appeal to the Board for action consistent with the JMR.  

In September 2011 the Board remanded the appeal for additional development consistent with the JMR.  The issues on appeal were recharacterized to comport with the JMR.  Following the conclusion of that development, the RO awarded service connection for hepatitis C in a September 2012 rating action.

In March 2013, the Board granted service connection for an acquired psychiatric disorder and denied service connection for chronic dizziness/disorientation and a disorder characterized by chest pains.  The remaining issues were remanded.

In a June 2013, rating decision, the RO granted service connection for scars (claimed as skin ulcers on the stomach) secondary to hepatitis C.  Accordingly, this issue is no longer on appeal.




FINDINGS OF FACT

1.  The Veteran is service-connected for hepatitis C.

2.  There are no current diagnoses of peripheral neuropathy of the bilateral upper and lower extremities, chronic fatigue syndrome; or, chronic disorders characterized by either chronic fatigue or recurrent headaches.

3.  Hypertension and disabilities of the cervical spine, bilateral shoulder, and lower back are neither caused nor aggravated by the service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder characterized by chronic fatigue are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.30, 3.310 (2013).

5.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).

7.  The criteria for service connection for a herniated disc of the lower back are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2003, prior to the initial rating decision.  In this correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection on a secondary basis, he needed to show that a disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.

The Veteran was sent another notice letter in March 2008 that met the abovementioned notice requirements and also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration.  The claims were thereafter readjudicated in supplemental statements of the case issued in February 2009 and October 2013.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was non-prejudicial, in that it did not affect the essential fairness of the adjudicatory process.  Based on a review of the entire file, the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  Records from the Social Security Administration (SSA) were also obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.

A VA examination was conducted in May 2013.  An addendum was received in October 2013.  The examination report is adequate because the examiner conducted a clinical evaluation, reviewed the medical history, and described the claimed disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

The Veteran had the opportunity to present evidence and argument in support of his appeal before the undersigned VLJ at an April 2009 hearing.  With respect to this hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal.  While the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file, the Veteran volunteered his treatment and symptom history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The record demonstrates that the Veteran is fully aware of the issues on appeal, the criteria needed to substantiate his claims, and the evidence required to support his claims.  

As previously noted, the case was remanded in 2011 and in 2013 for additional development.  All necessary development has been accomplished, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Therefore, appellate review may proceed without prejudice to the Veteran.  

Analysis

In addition to the elements of direct service connection and presumptive service connection, service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Peripheral Neuropathy, Chronic Fatigue, and Migraine Headache Disorder

The Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities; a disorder characterized by chronic fatigue; and a migraine headache disorder as a result of his service-connected hepatitis C.

Since the claim was filed in September 2003, the VA and private medical records have not shown diagnoses of peripheral neuropathy of the upper and/or lower extremities or a chronic fatigue disorder.

The Veteran was afforded a VA examination in May 2003.  An examiner determined there is a lack of sufficient clinical evidence to establish any acute or chronic peripheral neuropathy, radicular condition, or residuals thereof.  The examiner supported this finding by noting that the clinical examination revealed normal findings of both the upper and lower extremities.  

The examiner also stated that there is a lack of sufficient clinical evidence to establish a current diagnosis of chronic fatigue syndrome.  The examiner noted that there is no evidence showing the Veteran has been diagnosed with chronic fatigue syndrome.  The examiner determined that the etiology of the Veteran's symptom of fatigue is unclear, and further noted there is no evidence of chronic, active hepatitis; acute active hepatitis; or any sequelae of liver disease with resulting fatigue, myalgia, or arthralgias.  Review of the Veteran's lab work revealed normal electrolytes and thyroid function was also normal.

Unlike peripheral neuropathy and chronic fatigue, since the claim was filed in September 2003, VA treatment records have shown complaints of headaches.  Migraine headaches are also noted in the Veteran's medical problem list.  

However, in May 2013, the VA examiner determined that these findings do not support a clinical diagnosis of a chronic migraine headache disorder.  The examiner found that there is a lack of sufficient evidence to establish an acute or chronic headache condition or residuals thereof.  She explained that while there are fleeting mentions of headaches, and subjective reports of symptoms, the medical record review does not reveal a diagnosed headache condition.  

The record does not contain, nor has the Veteran identified, medical opinions or evidence to refute the VA examiner's findings.  

The Board also observes that medical treatment records dated between 1997 and 2001, prior to the claim on appeal, show complaints of recurrent headaches.  Clinical examinations and tests (i.e., electroencephalogram, MRI, CT scan, and a Holter Monitor) were administered to the Veteran for evaluation of these headaches (and dizziness symptom), but they were described as 'negative' and 'unrevealing' as to the nature and etiology of his headaches.  There were no specific diagnoses of a chronic migraine/headache disorder in these records.

In short, the record is absent any competent lay or medical evidence which establishes that the Veteran has current chronic disabilities that manifest as peripheral neuropathy of the upper and/or lower extremities, chronic fatigue syndrome, or a chronic migraine or headache disorder.  38 C.F.R. §§ 3.303(d), 3.310 (2013).  

The Veteran, as a lay person, is competent to describe the onset and duration of discomfort in his upper and lower extremities, symptoms of fatigue and headaches.  The Board must, and has, considered such testimony.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran's lay opinion that he currently has peripheral neuropathy, a chronic migraine disorder, chronic fatigue sydrome (or, chronic underlying disabilities that are manifested by his symptoms of fatigue and/or headaches) is neither competent nor probative evidence supporting his claim.  

Competent lay evidence includes evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  

The Federal Circuit, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Peripheral neuropathy, chronic fatigue syndrome, and a chronic migraine disorder are not simple medical conditions.  These conditions tend to fall outside the realm of common knowledge of a lay person.  That is, their presence cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, these are complex medical conditions that require typically require clinical diagnosis and medical expertise.  See Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d at 1316 (Fed.Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

With respect to the claimed migraine disorder, the examiner specifically noted that a diagnosis of a chronic migraine headache disorder requires computed tomography (CT), magnetic resonance imaging (MRI), magnetic resonance angiogram (MRA) of the brain; or, evidence of subspecialty clinical care or treatment specific for a chronic headache condition.  In other words, a diagnosis of a chronic migraine disorder is not capable based on mere lay observation alone.

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  For these reasons, the Veteran's lay opinion that he currently has peripheral neuropathy, chronic fatigue sydrome, a chronic migraine disorder (or, chronic underlying disabilities that manifest with symptoms of either chronic fatigue or headaches), is neither competent nor probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer). 

Finally, to the extent which it may be argued that the Veteran's recurrent headaches do, in fact, represent a disability for which service connection may be warranted; there is no competent and probative evidence that such recurrent headaches are either caused or aggravated by his service-connected hepatitis C.  38 C.F.R. §§ 3.303(d), 3.310 (2013).  

The May 2013 VA examiner specifically stated that the Veteran's recurrent headaches are neither caused nor aggravated by his service-connected hepatitis C.  The Board notes that complaints of recurrent headaches in private and VA medical treatment records, and SSA records dated between 1997 and 2001 were likewise not associated with the Veteran's hepatitis C by medical professionals.  In fact, the headaches were thought to be a symptom of underlying depression.  A private clinician treating the Veteran for hepatitis in 1997 indicated that he did not feel as though the Veteran's headaches were related to his chronic hepatitis C. 

In the absence of proof of a present disability, there can be no valid claim for service connection under any theory of entitlement.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence of record simply fails to provide a basis for granting service connection for peripheral neuropathy of the upper and/or lower extremities, chronic fatigue, and a chronic migraine disorder as secondary to service-connected hepatitis C.

Hypertension; Cervical Spine, Bilateral Shoulder, and Lower Back Disabilities 

The Veteran further contends that he has hypertension; a cervical spine disability; a bilateral shoulder disability; and a lower back disability as a result of his service-connected hepatitis C.

The medical evidence shows current diagnoses of hypertension, cervical spine, bilateral shoulder and lower back disabilities.  What the record does not reflect, is competent and probative evidence that any of these disabilities are either caused or aggravated by his service-connected hepatitis C.  38 C.F.R. §§ 3.303(d), 3.310 (2013).  

With respect to his hypertension, cervical spine, bilateral shoulder and lower back disabilities, the Veteran is competent to describe the onset and continuity of any related symptoms that are perceivable through his five senses.  Such assertions would be within the realm of his personal experience.  

In contrast, determining the etiology of the hypertension, cervical spine, bilateral shoulder and lower back disabilities (i.e. whether they are caused or aggravated by hepatitis C) is a complex question that requires medical expertise.  The Veteran is not shown to be qualified through specialized education, training, or experience to provide a medical opinion regarding the etiology of these disabilities.  Therefore, his lay contentions are not competent evidence on the material issue of causal nexus.  

The competent evidence with respect to causal nexus in this case consists of the May 2013 VA examination report.  In this report, the VA examiner opined that the Veteran's current hypertension, cervical spine, bilateral shoulder and lower back disabilities are not caused or aggravated by his service-connected hepatitis C.   

As a physician, the VA examiner is qualified through education, training, and experience to offer such an opinion.  Moreover, the examiner reviewed the Veteran's entire service file, interviewed the Veteran, and performed a clinical examination.  The examiner's opinion was clear, unequivocal, and supported by a well-reasoned rationale.  Therefore, the VA opinion is persuasive evidence with respect to the etiology of these claimed disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The record does not contain, nor has the Veteran identified, medical opinions or evidence to refute any of the VA examiner's May 2013 findings.  

There is no competent, persuasive evidence that links the Veteran's hypertension, cervical spine, bilateral shoulder and lower back disabilities to his service-connected hepatitis C or any other service-connected disability.  For this reason, service connection for hypertension, cervical spine, bilateral shoulder and lower back disabilities, claimed as secondary to service-connected hepatitis C, is not warranted.  

The preponderance of the evidence is against the claims; the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a disorder characterized by chronic fatigue as secondary to hepatitis C is denied. 

Service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to hepatitis C is denied. 

Service connection for migraine headaches as secondary to hepatitis C is denied. 

Service connection for hypertension as secondary to hepatitis C is denied.

Service connection for a cervical spine disability (claimed as cervical radiculitis) as secondary to hepatitis C is denied. 

Service connection for a bilateral shoulder disability as secondary to hepatitis C is denied. 

Service connection for a herniated disc of the lower back (also claimed as lumbago) as secondary to hepatitis C is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


